SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

129
KA 15-00333
PRESENT: CENTRA, J.P., PERADOTTO, CURRAN, TROUTMAN, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

GLENWOOD E. CARR, JR., DEFENDANT-APPELLANT.


MICHAEL G. CIANFARANO, OSWEGO, FOR DEFENDANT-APPELLANT.

GREGORY S. OAKES, DISTRICT ATTORNEY, OSWEGO (AMY L. HALLENBECK OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Oswego County Court (Donald E.
Todd, J.), rendered December 15, 2014. The judgment convicted
defendant, upon his plea of guilty, of murder in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him upon his
plea of guilty of murder in the second degree (Penal Law § 125.25
[3]), defendant contends that his waiver of the right to appeal is
invalid because it was not knowingly, voluntarily, and intelligently
entered. We reject that contention. The record establishes that
County Court engaged defendant “in an adequate colloquy to ensure that
the waiver of the right to appeal was a knowing and voluntary choice”
(People v Nicometo, 137 AD3d 1619, 1619-1620 [internal quotation marks
omitted]), and that defendant “understood that the right to appeal is
separate and distinct from those rights automatically forfeited upon a
plea of guilty” (People v Lopez, 6 NY3d 248, 256; see Nicometo, 137
AD3d at 1620). The valid waiver of the right to appeal with respect
to both the conviction and sentence forecloses defendant’s challenge
to the severity of his sentence (see Lopez, 6 NY3d at 255-256;
Nicometo, 137 AD3d at 1620; cf. People v Maracle, 19 NY3d 925, 928).

     Defendant’s further contention that the court abused its
discretion in denying his motion to withdraw his guilty plea because
it was not knowingly, voluntarily and intelligently entered survives
his waiver of the right to appeal (see People v Sparcino, 78 AD3d
1508, 1509, lv denied 16 NY3d 746). Even assuming, arguendo, that
defendant preserved his contention for our review by moving to
withdraw the plea on the same grounds as those advanced on appeal (see
generally People v Gibson, 140 AD3d 1786, 1787, lv denied 28 NY3d
1072), we conclude that it lacks merit. First, defendant’s contention
that he mistakenly believed that he faced a maximum term of
                                 -2-                           129
                                                         KA 15-00333

incarceration of life without the possibility of parole is supported
only by defendant’s own self-serving statements (see People v Green,
122 AD3d 1342, 1343-1344), and is belied by the transcript of the plea
colloquy (see generally People v Manor, 121 AD3d 1581, 1582, affd 27
NY3d 1012). Second, “ ‘the fact that defendant was required to accept
or reject the plea offer within a short time period does not amount to
coercion’ ” (People v Green, 140 AD3d 1660, 1661, lv denied 28 NY3d
930). Third, “the court did not coerce defendant into pleading guilty
merely by informing him of the range of sentences that he faced if he
proceeded to trial and was convicted” (People v Pitcher, 126 AD3d
1471, 1472, lv denied 25 NY3d 1169). Finally, we conclude that “there
is no indication in the record that defendant’s ability to understand
the plea proceeding was impaired based on his alleged failure to take
required medication” (People v Jackson, 85 AD3d 1697, 1698, lv denied
17 NY3d 817).




Entered:   February 10, 2017                    Frances E. Cafarell
                                                Clerk of the Court